DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment file 06/30/2022 has been entered. Claims 1 and 15 have been amended. Claims 1-23 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-14, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson et al. (Pub. No.: US 2006/0069370 A1), in view of Ehrnsperger et al. (Pub. No.: 2015/0080826 A1), and further in view of Hayford et al. (US Pat. No.: 3,585,998). 
Regarding claim 1,  Ellingson discloses (fig. 1, 4, 6) a method of applying a skin beneficial agent to an absorbent article (20) (abstract) comprising a topsheet layer (bodyside liner 42) having a body facing surface and a garment facing surface, the article having a longitudinal front portion (22), a longitudinal back portion (24) and a crotch portion (26) located between the front and back portion (¶ 0041, ln. 1-6), comprising:	printing with a synchronized print technique (¶ 0073, ln. 5-7, applied to discrete regions ¶ 0092, ln. 1-3) in an intermittent pattern (see fig. 6, a greater amount of the lotion is applied to the back region ¶ 0096 and thus applied in a particular placement), a water based (¶ 0075, ln. 1-8) ink (colorant, ¶ 0085, ln. 1-13) composition comprising a binder (polyethylene glycols ¶ 0076, ln. 1-3) and a skin beneficial agent (emollient  ¶ 0081, ln. 1-2) that is microencapsulated on the article (¶ 0082, ln. 7-8), each layer of the absorbent article having a garment facing surface and a body facing surface (see fig. 4), the ink being applied to any of said surfaces (¶ 0073, ln. 1-2), the skin beneficial agent being at least partly hydrophobic or lipophilic substance or additive (dimethicone is hydrophobic).
Ellingson fails to disclose wherein the method comprises printing with an in-line print technique and the skin beneficial agent being microencapsulated in a microcapsule material being water-insoluble at 20°C.
Ehrnsperger teaches (fig. 1) a method of applying a skin beneficial agent to an absorbent article (abstract) and thus in the same field of endeavor comprising printing with an in-line print technique (flexographic printing ¶ 0171, ln. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing technique of Ellingson such that it is an in-line printing technique, as taught by Ehrnsperger, as such techniques are suitable for transferring a composition to a desired portion of an absorbent article (Ehrnsperger ¶ 0171, ln. 1-8).
	Hayford teaches (fig. 1) an absorbent article (abstract) in the same field of endeavor comprising a skin beneficial agent (baby oil col. 1, ln. 22-23), the skin beneficial agent being microencapsulated (col. 2, ln. 17-19) in a microcapsule material being water-insoluble at 20°C (e.g., polyethylene col. 3, ln. 21-24). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin beneficial agent of Ellingson such that it is microencapsulated in a microcapsule material that is water-insoluble at 20°C, as taught by Hayford, as such materials are readily pressure rupturable and protect the skin beneficial agent from degradative influences of air until the time it is desired to be used (Hayford col. 1, ln. 26-29).  
	Regarding claim 2, Ellingson discloses that the composition comprises about 0.1 to about 10 percent by weight of the skin beneficial agent (¶ 0081, ln. 1-2) and that the composition is applied to 5 to 50% of the surface area of the article (¶ 0100). Thus, the skin beneficial agent is applied on a surface area of the article ranging from 0.005% to 5% which overlaps with the claimed range of from 0.1% to 10%. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 4, Ellingson discloses (fig. 4) wherein the microencapsulated skin beneficial agent is printed on a zone or area selected from:
	Along longitudinal side edges of the crotch portion;
	A central area of the crotch portion (see fig. 4, ¶ 0092, ln. 1-3);
	A central area of the front portion;
	A central area of the back portion.
	Regarding claim 5, Ellingson discloses wherein the ink composition is printed on a surface selected from the body facing surface and the garment facing surface of the topsheet (¶ 0007-¶ 0008).  
Regarding claim 6, Ellingson discloses wherein the article further comprises a backsheet (outer cover 40 ¶ 0044, ln. 3-5) and an intermediate layer (surge management layer ¶ 0046, ln. 1-5). 
Ellingson in view of Ehrnsperger and further in view of Hayford fail to teach wherein the ink composition is printed on the intermediate layer.  
Ehrnsperger teaches wherein a composition is printed on the intermediate layer (¶ 0164, ln. 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the absorbent article of Ellingson in view of Ehrnsperger and further in view of Hayford such that the ink composition is printed on the intermediate layer as taught by Ehrnsperger in order to allow the composition to be transferred to the wearer’s skin (¶ 0135, ln. 1-3). 
	Regarding claim 7, Ellingson in view of Ehrnsperger and further in view of Hayford fail to teach that the absorbent article further comprises a wing extending from each longitudinal side edge of the article and the microencapsulated skin beneficial agent is printed on an area of said wings.
	Ehrnsperger teaches an absorbent article in the same field of endeavor that comprises a wings extending from each longitudinal side edge of the article (¶ 0166, ln. 1-3) and the microencapsulated skin beneficial agent (oligolacturonides ¶ 0120, ln. 1-3) is printed on an area of said wings (¶ 0166, ln. 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Ellingson in view of Ehrnsperger and further in view of Hayford such that it includes wings extending from each longitudinal side edge of the article and the microencapsulated skin beneficial agent printed on an area of the wings as taught by Ehrnsperger. Providing the wings may enable attachment of the article to the underwear of the user (Ehrnsperger ¶ 0166, ln. 1-3) and printing the microencapsulated skin beneficial agent on an area of the wings can promote healthy skin flora (Ehrnsperger ¶ 0026, ln. 1-4) at the area where the wing contacts the skin of user.
	Regarding claim 8, Ellingson discloses wherein the ink composition comprises a pigment or a dye (colorant, ¶ 0085, ln. 1-13).
	Regarding claim 9, Ellingson in view of Ehrnsperger and further in view of Hayford fail to teach wherein the size of the microcapsules is 3-30 pm.  
Hayford teaches wherein the size of the microcapsules is 5-300 µm (col. 2, ln. 16-18) which overlaps with the claimed range of 3-30 µm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microcapsules of Ellingson in view of Ehrnsperger and further in view of Hayford such that they are 3-30 µm, as suggested by Hayford, as such microcapsules are suitable for incorporating the skin beneficial agent onto the absorbent article (Hayford col. 1, ln. 21-22).
	Regarding claim 11, Ellingson discloses wherein the skin beneficial agent is selected from oil (¶ 0081, ln. 1-7), fat or wax or is a mixture or derivative of any of these.  
	Regarding claim 12, Ellingson discloses wherein the skin beneficial agent is from a natural source (vegetable oils ¶ 0081, ln. 1-7).
	Regarding claim 13, Ellingson discloses wherein the skin beneficial agent is selected from plants, herbs, fruits, seeds, spices and oils (¶ 0081, ln. 1-7).  
	Regarding claim 14, Ellingson discloses wherein the article is selected from a sanitary napkin, a panty liner, an incontinence pad, an incontinence diaper, a belted diaper or a baby diaper (¶ 0038, ln. 3-11).  
	Regarding claim 16, Ellingson in view of Ehrnsperger and further in view of Hayford fail to teach wherein the water based ink composition is mixed at ambient temperature.  
	Hayford teaches wherein the composition is mixed at ambient temperature (col. 3, ln. 32-46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ellingson in view of Ehrnsperger and further in view of Hayford such that the water based ink composition is mixed at ambient temperature, as taught by Hayford, as such method suitable forms an encapsulated skin beneficial agent (Hayford col. 32-34). 
	Regarding claim 22, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin beneficial agent of Ellingson such that it is microencapsulated in the microcapsule material of Hayford. 
	Hayford further teaches that the skin beneficial agent is gradually released during use of the article (the baby’s weight will break the capsules, leading to gradual release col. 6, ln. 16-18). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Ehrnsperger and further in view of Hayford as applied to claim 1 above, and further in view of Krzysik et al. (US Pat. No.: US 6,756,520 B1).
	Regarding claim 3, Ellingson in view of Ehrnsperger and further in view of Hayford fail to teach wherein the concentration of microcapsules with skin beneficial agent on a surface of the article is 0.01-1.0 g/m2.  
	Krzysik teaches a method of applying a skin beneficial agent to an absorbent article (abstract) and thus in the same field of endeavor wherein the ink composition is present on the topsheet in an amount form about 0.1 g/m2 to about 30 g/m2 (col. 32, ln. 24-26). The ink composition comprises 0.1 to about 10 percent by weight of the skin beneficial agent (col. 25, ln. 43-45). Thus, Krzysik teaches that the concentration of microcapsules with skin beneficial agent on a surface of the article ranges from 0.001 g/m2 to about 3 g/m2, which overlaps with the claimed range of 0.01-1 g/m2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin beneficial agent of Ellingson in view of Ehrnsperger and further in view of Hayford such that the concentration on a surface of the article is 0.01-1.0 g/m2, as taught by Krzysik, in order to provide an amount of the skin beneficial agent that acts as lubricants to reduce the abrasiveness of the topsheet and help to maintain the soft, smooth and pliable appearance of the skin (Krzysik col. 25, ln. 40-43).
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Ehrnsperger and further in view of Hayford, as applied to claim 1 above, and evidenced by the Polydimethylsiloxane Material Safety Data Sheet (see document provided). 
Regarding claim 10, Ellingson discloses that the skin beneficial agent is dimethicone (¶ 0082, ln. 1-2). It is noted that dimethicone (also called polydimethylsiloxane) is inherently insoluble in water at 20°C as evidenced by the Polydimethylsiloxane Material Safety Data Sheet (see page 5). Therefore, Ellingson is considered to disclose a skin beneficial agent that is insoluble in water at 20°C.

Claims 15, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Hayford.
Regarding claim 15,  Ellingson discloses (fig. 1, 4) an absorbent article (20) (abstract) comprising a topsheet layer (bodyside liner 42), the article having a longitudinal front portion (22), a longitudinal back portion (24) and a crotch portion (26) located between the front and back portion (¶ 0041, ln. 1-6), wherein the article has a water based (¶ 0075, ln. 1-8) ink (colorant, ¶ 0085, ln. 1-13) composition comprising a binder (polyethylene glycols ¶ 0076, ln. 1-3) and a microencapsulated skin beneficial agent (emollient  ¶ 0081, ln. 1-2, ¶ 0082, ln. 7-8) printed thereon (¶ 0073, ln. 5-7) in an intermittent pattern (see fig. 6, a greater amount of the lotion is applied to the back region ¶ 0096 and thus applied in a particular placement), each layer of the absorbent article having a garment facing surface and a body facing surface (see fig. 4), and the ink being applied to any of said surfaces (¶ 0073, ln. 1-2), the skin beneficial agent being at least partly hydrophobic or lipophilic substance or additive (i.e., dimethicone is hydrophobic).
Ellingson fails to disclose wherein that the water based ink composition is printed with an in-line synchronized print technique thereon, however, the claim limitation, “printed with an in-line synchronized print technique” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Further, Ellingson fails to disclose wherein tPage 5he skin beneficial agent is microencapsulated with a microcapsule material being water-insoluble at 20°C.  	
	Hayford teaches (fig. 1) an absorbent article (abstract) in the same field of endeavor comprising a skin beneficial agent (baby oil col. 1, ln. 22-23), wherein the skin beneficial agent is microencapsulated (col. 2, ln. 17-19) in a microcapsule material being water-insoluble at 20°C (e.g., polyethylene col. 3, ln. 21-24). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin beneficial agent of Ellingson such that it is microencapsulated in a microcapsule material that is water-insoluble at 20°C, as taught by Hayford, as such materials are readily pressure rupturable and protect the skin beneficial agent from degradative influences of air until the time it is desired to be used (Hayford col. 1, ln. 26-29).  
	Regarding claim 20, Ellingson discloses wherein all of the elements of the current invention as stated above skin beneficial agent in the water based ink composition is encapsulated in the microcapsule material (¶ 0082, ln. 1-10).
	Regarding claim 21, Ellingson in view of Hayford fail to teach wherein the water based ink composition is comprised of a solution that is mixable at ambient temperature.  
	Hayford teaches wherein the composition is comprised of a solution that is mixable at ambient temperature (col. 3, ln. 32-46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water based ink composition of Ellingson in view of Hayford such that the water based ink composition is comprised of a solution that is mixable at ambient temperature, as taught by Hayford, as such solution is suitable for forming an encapsulated skin beneficial agent (Hayford col. 32-34). 
	Regarding claim 23, as discussed above in claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin beneficial agent of Ellingson such that it is microencapsulated in the microcapsule material of Hayford. 
	Hayford further teaches that the skin beneficial agent is gradually released during use of the article (the baby’s weight will break the capsules, leading to gradual release col. 6, ln. 16-18). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Ehrnsperger and further in view of Hayford, as applied to claims 1 and 16 above, and further in view of Di Luccio et al. (Pub. No.: US 2002/0087129 A1).
	Regarding claim 17, Ellingson in view of Ehrnsperger and further in view of Hayford fail to teach wherein the water based ink composition dries almost instantaneously after application.  
	Di Luccio teaches (fig. 1) a method of applying a skin beneficial agent to an absorbent article (abstract) and thus in the same field of endeavor wherein the composition dries almost instantaneously after application (¶ 0054, ln. 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water based ink composition of Ellingson in view of Ehrnsperger and further in view of Hayford such that it dries almost instantaneously after application, as taught by Di Luccio, in order for the composition to remain in place after application. 
	Regarding claim 18, Ellingson in view of Ehrnsperger and further in view of Hayford fail to teach wherein the water based ink composition dries almost instantaneously after application.  
	Di Luccio teaches (fig. 1) a method of applying a skin beneficial agent to an absorbent article (abstract) and thus in the same field of endeavor wherein the composition dries almost instantaneously after application (¶ 0054, ln. 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water based ink composition of Ellingson in view of Ehrnsperger and further in view of Hayford such that it dries almost instantaneously after application, as taught by Di Luccio, in order for the composition to remain in place after application. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Hayford, as applied to claim 15 above, and further in view of Di Luccio.
	Regarding claim 19, Ellingson in view of Hayford fail to teach wherein the water based ink composition dries almost instantaneously after application.  
	Di Luccio teaches (fig. 1) an absorbent article (abstract) and thus in the same field of endeavor, wherein the composition dries almost instantaneously after application (¶ 0054, ln. 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water based ink composition of Ellingson in view of Hayford such that it dries almost instantaneously after application, as taught by Di Luccio, in order for the composition to remain in place after application. 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Claim 1 has been amended to recite printing “in an intermittent pattern”. Applicant points to page 7, ln. 4-11 of the specification which discloses that the ink composition applied by an in-line synchronized print technique, allowing for an exact placement of the ink composition. Applicant argues that Ellingson does not teach or suggest synchronized printing recited by amended claim 1. However, as discussed in the rejection above, Ellingson discloses that a greater amount of lotion is applied to the back region (¶ 0096). Thus, Ellingson discloses precisely placing the lotion and therefore teaches printing “in an intermittent pattern”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                           

 
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781